Order entered October 4, 2016




                                                   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-00662-CV

                    IN THE INTEREST OF L.R.C.V., A CHILD, Appellant

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-15-08826

                                              ORDER
        Before the Court is appellant’s June 30, 2016 motions to waive the filing fee of the

appeal and to extend time to file his brief. Our records indicate appellant has been found entitled

to proceed without advance payment of costs. We therefore DENY appellant’s motion to waive

the filing fee of the appeal as moot.

        Our records further indicate that appellant filed a brief on September 15, 2016. That brief

does not comply with the requirements of rule 38 of the rules of appellate procedure.

Specifically, the brief is deficient as follows:

       It does not contain a table of contents with references to the pages of the brief. TEX. R.
        APP. P. 38.1(b).

       The table of contents does not indicate the subject matter of each issue or point, or group
        of issues or points. TEX. R. APP. P. 38.1(b).

       It does not contain an index of authorities arranged alphabetically and indicating the
        pages of the brief where the authorities are cited. TEX. R. APP. P. 38.1(c).
      It does not contain a concise statement of the case, the course of proceedings, and the trial
       court's disposition of the case supported by record references. TEX. R. APP. P. 38.1(d).

      It does not contain a statement explaining why oral argument should or should not be
       permitted. TEX. R. APP. P. 38.1(e).

      It does not concisely state all issues or points presented for review. TEX. R. APP. P.
       38.1(f)

      The argument does not contain a clear and concise argument for the contentions made,
       with appropriate citations to authorities and to the record. TEX. R. APP. P. 38.1(i).

      It does not contain a short conclusion that clearly states the nature of the relief sought.
       TEX. R. APP. P. 38.1(j).

      It does not include an appendix that contains a copy of the trial court’s judgment or other
       appealable order from which relief is sought. TEX. R. APP. P. 38.1(k)(1)(A).

      It does not include an appendix that contains a copy of the jury charge and verdict, if any,
       or the trial court’s findings of fact and conclusions of law, if any. TEX. R. APP. P.
       38.1(k)(1)(B).

      It does not include an appendix that contains the text of any rule, regulation, ordinance,
       statute, constitutional provision, or other law (excluding case law) on which the argument
       is based, and the text of any contract or other document that is central to the argument.
       TEX. R. APP. P. 38.1(k)(1)(C).

      Text of brief is not double spaced. TEX. R. APP. P. 9.4(d).

      It does not contain a proper certificate of compliance. TEX. R. APP. P. 9.4(i)(3).

      It does not contain a proper certificate of service. TEX. R. APP. P. 9.5(e)(2)(3).

       Appellant shall file an amended brief correcting these deficiencies within TEN DAYS

from the date of this order. We caution appellant that failure to file an amended brief that

complies with the Texas Rules of Appellate Procedure may result in the submission of the appeal

on the deficient brief. See TEX. R. APP. P. 38.8. Appellees may file an amended brief within ten

days of any amended brief filed by appellant.
We DENY appellees’ September 30, 2016 motion to dismiss.



                                        /s/    DAVID L. BRIDGES
                                               JUSTICE